



COURT OF APPEAL FOR ONTARIO

CITATION: Delgado-Cruz (Re), 2016 ONCA 261

DATE: 20160408

DOCKET: C60827

MacPherson, MacFarland and LaForme JJ.A.

IN THE MATTER OF:  MAURICIO ANTONIO DELGADO-CRUZ

AN APPEAL UNDER PART XX.1 OF THE
CODE

Dean Embry, for the appellant

Eric Siebenmorgen, for the Crown

Kathryn Hunt, for the Person in Charge of the Centre for
    Addiction and Mental Health

Heard: April 6, 2016

On appeal against the disposition of the Ontario Review
    Board dated July 20, 2015.

ENDORSEMENT

[1]

The appellant, Mauricio Antonio Delgado-Cruz, appeals from the decision
    of the Ontario Review Board dated 20 July 2015 ordering that he remain under a
    conditional discharge. The conditions in the discharge were substantially
    reduced from those in the 2014 Order. The conditions in the 2015 Order are:

(a)

Reside at 100 Lower Ossington, Toronto;

(b)

Report to the person in charge of the Centre for Addiction and Mental
    Health, Toronto or his or her designate, not less than once every two weeks;

(c)

Refrain from having in his possession any firearm, ammunition or other
    offensive weapon, or being in the company of any person possessing a firearm
    other than a peace officer;

(d)

Upon notice, attend before the Ontario Review Board as required; and

(e)

Keep the peace and be of good behaviour.

[2]

The appellant seeks an absolute discharge and submits that in failing to
    grant it to him, the Board made an unreasonable decision not supported by the
    evidence. The appellant advances two arguments in support of this position.

[3]

First, the appellant asserts that there was no positive evidence on
    which the Board could have made a finding that he continues to pose a
    significant risk to the public.

[4]

We do not accept this submission. The unanimous decision of the Board
    was principally based on the opinion of the appellants treating physician, Dr.
    V. Duff, who was of the opinion that the appellant continued to pose a
    significant risk. Dr. Duff was concerned that, if granted an absolute
    discharge, the appellant would discontinue his medication. She testified that
    if this occurs and the appellant becomes ill, there is no question that he
    will also become dangerous. Since the appellants medication regime had
    recently been changed, Dr. Duff thought it advisable to monitor it under a
    conditional discharge order, at least for one more year. We cannot say that the
    Boards decision to accept this opinion was unreasonable.

[5]

Second, the appellant contends that the Boards disposition was not
    necessary and appropriate and, specifically, did not sufficiently take account
    of the appellants liberty interest.

[6]

We are not persuaded by this submission. The Board was alive to the
    appellants encouraging improvements and responded to them by deleting several
    restrictions on the appellants liberty, including non-medical use of alcohol
    or drugs and submitting urine samples to CAMH.

[7]

In the end, the Board recorded and accepted Dr. Duffs advice: Before
    making any significant changes to the current Disposition, Dr. Duff feels that
    Mr. Delgado-Cruz needs to have another good year under his belt. We cannot say
    that this is unreasonable. We also observe that in this passage, and in another
    portion of its reasons, the Board made it clear that, if the appellant has
    another good year under the current conditional discharge order, the
    possibility of an absolute discharge order is very much in the cards for the
    2016 hearing which is now scheduled for May 16, 2016.

[8]

The appeal is dismissed.

J.C. MacPherson J.A.

J. MacFarland J.A.

H.S. LaForme J.A.


